      Case: 1:18-cr-00577-JRA Doc #: 24 Filed: 04/15/19 1 of 8. PageID #: 101



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA                 )        CASE NO. 1:18CR00577
     Plaintiff,                          )
                                         )
                                         )
vs.                                      )        JUDGE JOHN R. ADAMS
                                         )
                                         )
                                         )
JARON PARRISH                            )        DEFENDANT'S
    Defendant.                           )        SENTENCING MEMORANDUM

       Now comes the Defendant, by and through counsel, and hereby submits the following

sentencing memorandum in the instant matter. A sentencing date of April 23, 2019 at 2:00 pm is

scheduled.

                                         Respectfully Submitted,

                                          /s/ Erik E. Jones
                                         ERIK E. JONES, ESQ. (#0075418)
                                         137 South Main Street, Suite 102
                                         The Delaware Building
                                         Phone (234) 208-5020
                                         Facsimile (234) 205-2687
                                         erik@erikejoneslaw.com
                                         Attorney for Defendant Jaron Parrish




                                              1
       Case: 1:18-cr-00577-JRA Doc #: 24 Filed: 04/15/19 2 of 8. PageID #: 102




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of April, 2019 a copy of the foregoing filed electronically,

Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt. All other parties will be served by regular U.S. mail. Parties

may access this filing through the Court’s system.

                                              Respectfully Submitted,

                                               /s/ Erik E. Jones
                                              ERIK E. JONES, ESQ. (#0075418)
                                              137 South Main Street, Suite 102
                                              The Delaware Building
                                              Phone (234) 208-5020
                                              Facsimile (234) 205-2687
                                              erik@erikejoneslaw.com
                                              Attorney for Defendant Jaron Parrish




                                                     2
       Case: 1:18-cr-00577-JRA Doc #: 24 Filed: 04/15/19 3 of 8. PageID #: 103




                                          MEMORANDUM

A.     Introduction

       Jaron was named in a one count indictment charging him with Felon on Possession of a

Firearm, in violation of 18 U.S.C. §922(g)(1), 18 U.S.C. §924(a)(2). He was summoned to appear for

arraignment on December 4, 2018, where he pled not guilty and was granted a $20,000.00 unsecured

bond. On January 3, 2019, Jaron entered a plea of guilty to the charged offense. This offense is a

Class C Felony, punishable by nor more than ten years imprisonment and a $250,000.00 fine.

B.     Defendant History

       I. Personal

       Jaron was born February 28, 1991 to unmarried parents Cynthia Parrish and Jamil Grant. He

was raised and resided with his mother but maintained a relationship with his father. Jaron has half

siblings on his mother’s side that reside in Cuyahoga County and has a good relationship with them.

He also has half siblings on his father’s side, but they live out of state, and although he has met them,

they no longer have consistent contact. Jaron has two children, Jaron Parrish Jr. (six years old) and

Juelz Parrish (3 months old).

       II. Medical and Mental Health

       Jaron presently has no significant physical ailments, although he reports a history of a broken

hand and a broken jaw. He has never been diagnosed with a mental health issue or received mental

health services but has reported that he believes that he has an ager problem and that he suffers from

stress and anxiety. Jaron would welcome any mental health services that would be appropriate for his

proper rehabilitation.


                                                   3
       Case: 1:18-cr-00577-JRA Doc #: 24 Filed: 04/15/19 4 of 8. PageID #: 104



       Jaron has admitted prior substance abuse including marijuana and alcohol.

       III. Education and Employment History

       Jaron did not graduate from high school. He attended East Tech High School and Gideon

High School but did not complete either.

       Jaron has previously been employed as a factory worker and as a landscaper.

       IV. Prior Rehabilitation

       Jaron has previously been in the custody of the Ohio Department of Rehabilitation and

Corrections. While in custody, he has completed several programs, including Mind Over Mood,

Anger Management, Cognitive Behavior Therapy, and other programs on the topics of anger, violence

and criminal behavior consequences. He has also taken advantage of that time to complete French

classes, Business Success classes and his G.E.D.

C.     Sentencing Computation

       I. Criminal History

       Jaron has a criminal history score of eight putting him in Criminal History category IV.

       II. Offense Level

       At the time of the plea, it was believed that Jaron’s base offense level was 22. However, the

Presentence Report, AUSA Kane and counsel for Jaron now believe (as a result of recently decided

case law) that his base offense level is 20. Additionally, Jaron has accepted responsibility therefore

earning him a 3-level reduction yielding an adjusted offense level of 17.

        III. Guidelines Range

       An offense level of 17 and a Criminal History Category IV yields a guideline range of thirty-

seven to forty six months and falls within Zone C.


                                                     4
       Case: 1:18-cr-00577-JRA Doc #: 24 Filed: 04/15/19 5 of 8. PageID #: 105



D.     The Goals of Sentencing - 18 U.S.C. §3553(a)

       After Booker, federal sentencing is vastly different. Treating the Guidelines as advisory

requires that the Court consider the guideline range calculation is merely one of many factors in

determining a sentence no greater than necessary to achieve the goals of sentencing as set forth in 18

U.S.C. § 3553(a)(2). See Gall v. United States, 128 S.Ct.586, 597 n.6 (2007); Kimbrough v.

United States, 128 S.Ct. 558, 570 (2007). The overriding principle and mandate of §3553(a) requires

district courts to impose a sentence “sufficient, but not greater than necessary,” to achieve the four

purposes of sentencing as set forth in §3553(a)(2): (a) retribution; (b) deterrence; (c) incapacitation;

and (d) rehabilitation. Id.

       The “sufficient but not greater than necessary” requirement has been referred to as the

“parsimony provision.” See United States v. Denardi, 892 F.2d 269, 276-77 (3rd Cir. 1989). This

Circuit has found that the parsimony provision serves as “the guidepost for sentencing decisions post-

Booker” and sets an independent limit on the sentence a court may impose. United States v.

Ferguson, 456 F.3d 660, 667 (6th Cir. 2006), see also United States v. Cull, 446 F.Supp.2d 961, 963

(E.D. Wis. 2006). Since §3553(a) requires a sentence to be no greater than necessary to meet the four

purposes of sentencing, imposition of a sentence greater than necessary to meet those purposes is

reversible, even if within the applicable guideline range. Id.

E.     The Guidelines and Other Factors Courts Must Consider in Determining a Punishment
that Fulfills the Sentencing Mandate under §3553(a)(2)

       In determining the sentence minimally sufficient to comply with the §3553(a)(2) purposes of

sentencing, the court must consider several factors listed in §3553(a). Those factors include:

       (1)     the nature and circumstances of the offense and the
               history and characteristics of the defendant;


                                                   5
       Case: 1:18-cr-00577-JRA Doc #: 24 Filed: 04/15/19 6 of 8. PageID #: 106



       (2)    the need for the sentence imposed -

              (A)     to reflect the seriousness of the offense,
                      to promote respect for the law, and to
                      provide just punishment for the offense;
              (B)     to afford adequate deterrence to criminal
                      conduct;

              (C)     to protect the public from further crimes of
                      the defendant; and

              (D)     to provide the defendant with needed
                      educational or vocational training, medical
                      care, or other correctional treatment in the
                      most effective manner;

       (3)    the kinds of sentences available;

       (4)    the advisory guideline range;

       (5)    any pertinent policy statements issued by the Sentencing
              Commission;

       (6)    the need to avoid unwarranted sentence disparities; and

       (7)    the need to provide restitution to any victims of the offense.

See, 18 U.S.C. §3553(a) (2007). See generally Rita v. United States, 127 S.Ct. 2456, 2463-65

(2007); Kimbrough v. United States, 128 S.Ct. 558 (2007); Gall v. United States, 128 S.Ct. 586

(2007); Spears v. United States, 129 S.Ct. 840 (2009).

       While district courts must in all cases “consider” the guideline range, Booker, 543 U.S. 220,

245-46, the Guidelines do not subordinate the other factors in §3553(a). As this Circuit has pointed

out, the sentencing mandate under §3553(a) serves as “the guidepost for sentencing decisions post-

Booker” Ferguson, 456 F.3d at 667, and the Guidelines carry no more weight than any other factor

under §3553(a). Importantly, a sentencing court may not presume that a sentence within the guideline



                                                    6
       Case: 1:18-cr-00577-JRA Doc #: 24 Filed: 04/15/19 7 of 8. PageID #: 107



range is reasonable. Rita, 127 S.Ct at 2463-65.

       In a post-Booker world federal district judges have significant discretion to impose sentences

below (or above) those called for under the Sentencing Guidelines. See Spears v. Untied States, 129

S.Ct. 840 (2009); Kimbrough v. United States, 128 S.Ct. 558, 570 (2007); Gall v. United States,

128 S.Ct. 586, 597 n.6 (2007). A non-guideline sentence may not be presumed to be unreasonable,

and district courts need not impose sentences greater than they believe necessary out of fear of

reversal. Rita at 2467. Instead, after determining the Guideline range, the sentencing court may

decide that a sentence in that range:

                       should not apply, perhaps because (as the Guidelines themselves
                       foresee) the case at hand falls outside the “Heartland” to which
                       the Commission intends individual Guidelines to apply, U.S.S.G.
                       § 5K2.O, perhaps because the Guidelines sentence itself fails
                       properly to reflect §3553(a) considerations, or perhaps because
                       the case warrants a different sentence regardless. See Rule 32(f).

Rita, 127 S.Ct. At 2465. District courts may even consider arguments that a particular guideline

reflects “an unsound judgment” generally. Rita at 2468; Spears at 843. The appellate courts should

not disturb the court’s judgment if the sentencing judge provides reasons for the sentencing decision.

Rita at 2468.

F. Application of Sentencing Factors

       Applying the Sentencing factors in §3535(a)(2), this Court can fashion a sentence which will

balance the need for incarceration relative to the seriousness of his conduct. Counsel requests that

this Court impose a sentence which reflects the same. Although this is a firearm charge, Jaron did not

cause harm or attempt to harm another. He did not impede or obstruct justice. Jaron has accepted

responsibility for his actions. He has a prior criminal record, but his criminal history is void of crimes



                                                    7
       Case: 1:18-cr-00577-JRA Doc #: 24 Filed: 04/15/19 8 of 8. PageID #: 108



of violence or controlled substance offenses. His criminal conviction history is comprised of four

felonies, nine misdemeanors and one minor misdemeanor.

G. Conclusion

       Jaron’s case presents precisely the type of factors that should be considered by the courts after

Booker. The succession of cases after Booker, including Rita, Gall, Kimbrough, and Spears, all

demonstrate that this court has the authority and duty to consider the above-mentioned factors when

arriving at a sentence that fulfills the sentencing mandate of §3553.

                                             Respectfully Submitted,


                                               /s/ Erik E. Jones
                                              ERIK E. JONES, ESQ. (#0075418)
                                              137 South Main Street, Suite 102
                                              The Delaware Building
                                              Phone (234) 208-5020
                                              Facsimile (234) 205-2687
                                              erik@erikejoneslaw.com
                                              Attorney for Defendant Jaron Parrish




                                                   8
